DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) was/were submitted on 15 April 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14 is rejected under 35 U.S.C. 101 because the claim(s) has(have) improper language regarding “a signal”, which is directed towards non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hannuksela (WO 2017/162911 A1).

Regarding Claims 1-4 and 13-15, Hannuksela discloses an apparatus, CRM, and method of encoding and decoding, comprising: downsampling portions of video images representing at least two views of a same scene [Hannuksela: p. 39, ll. 5-8: In this case the encoder downsamples the two views of the stereoscopic video before the packing operation.  The spatial packing may use for example a side-by-side or top-bottom format, and the downsampling should be performed accordingly]; arranging downsampled portions of the at least two views such that said arranged downsampled portions fit into a two-dimensional array of pixels projected onto at least one surface [Hannuksela: p. 38, ll. 21-34: Frame packing may be defined to comprise arranging more than one input picture, which may be referred to as (input) constituent frames, into an output picture. In general, frame packing is not limited to any particular type of constituent frames or the constituent frames need not have a particular relation with each other. In many cases, frame packing is used for arranging constituent frames of a stereoscopic video clip into a single picture sequence, as explained in more details in the next paragraph. The arranging may include placing the input pictures in spatially non- overlapping areas within the output picture. For example, in a side -by-side arrangement, two input pictures are placed within an output picture horizontally adjacently to each other. The arranging may also include partitioning of one or more input pictures into two or more constituent frame partitions and placing the constituent frame partitions in spatially non-overlapping areas within the output picture. The output picture or a sequence of frame -packed output pictures may be encoded into a bitstream e.g. by a video encoder. The bitstream may be decoded e.g. by a video decoder. The decoder or a post-processing operation after decoding may extract the decoded constituent frames from the decoded picture(s) e.g. for displaying]; and, encoding the two-[Hannuksela: p. 38, ll. 31-32], said two- dimensional array of pixels comprising a message indicative of at least one of said arranging and downsampling operations [Hannuksela: p. 14, ll. 10-20: SHVC, MV-HEVC, and 3D-HEVC use a common basis specification, specified in Annex F of the version 2 of the HEVC standard. This common basis comprises for example high-level syntax and semantics e.g. specifying some of the characteristics of the layers of the bitstream, such as inter- layer dependencies, as well as decoding processes, such as reference picture list construction including inter-layer reference pictures and picture order count derivation for multi-layer bitstream. Annex F may also be used in potential subsequent multi-layer extensions of HEVC. It is to be understood that even though a video encoder, a video decoder, encoding methods, decoding methods, bitstream structures, and/or embodiments may be described in the following with reference to specific extensions, such as SHVC and/or MV-HEVC, they are generally applicable to any multi-layer extensions of HEVC, and even more generally to any multi-layer video coding scheme; and p. 48, ll. 6-10: Figure 6b illustrates the relation of reference region offsets 658 and scaled reference layer offsets 660. In this example, the reference layer locations offsets 658 are indicated for an enhancement layer (EL) picture 650 in relation to a base layer (BL) picture 652. In Figure 6b, the resampled reference region is indicated with the dashed rectangle 654 within the EL picture 650. A horizontal resampling ratio may be defined to be equal to WEL / WBL. A vertical resampling ratio may be defined to be equal to HEL / HBL].

Regarding Claim 5, Hannuksela discloses all the limitations of Claim 1, and is analyzed as previously discussed with respect to that claim.
[Hannuksela: FIG. 10c].

Regarding Claim 6, Hannuksela discloses all the limitations of Claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Hannuksela discloses wherein the at least two views are part of a stereo omnidirectional frame [Hannuksela: p. 39, ll. 5-6; and FIG. 3].

Regarding Claim 7, Hannuksela discloses all the limitations of Claim 6, and is analyzed as previously discussed with respect to that claim.
Furthermore, Hannuksela discloses wherein an equirectangular mapping is performed from a sphere to obtain said at least two views [Hannuksela: p. 39, ll. 36-38: A specific projection for mapping a panoramic image covering 360-degree field-of-view horizontally and 180-degree field-of-view vertically (hence representing a sphere) to a rectangular two-dimensional image plane is known as equirectangular projection].

Regarding Claim 8, Hannuksela discloses all the limitations of Claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Hannuksela discloses wherein the resampling is performed horizontally [Hannuksela: FIG. 10b].

Regarding Claim 9, Hannuksela discloses all the limitations of Claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Hannuksela discloses wherein the number of portions is fixed [Hannuksela: FIG. 10 and 11].

Regarding Claim 10, Hannuksela discloses all the limitations of Claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Hannuksela discloses wherein a resampling ratio for said portions is fixed [Hannuksela: FIG. 10 and 11].

Regarding Claim 11, Hannuksela discloses all the limitations of Claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Hannuksela discloses wherein said message is located in a high-level syntax element of a video bitstream [Hannuksela: p. 14, ll. 10-20].
	
Regarding Claim 12, Hannuksela discloses all the limitations of Claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Hannuksela discloses wherein said arranging can be performed by packing portions of said at least two views side-by-side, top-bottom or temporally interleaved [Hannuksela: FIG. 10 and 11; and p. 38, ll. 26-31].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R MESSMORE whose telephone number is (571)272-2773.  The examiner can normally be reached on Monday-Friday 9-5 EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN R MESSMORE/Primary Examiner, Art Unit 2482